DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 filed 9/14/20 are pending.
Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1: Statutory Category: Claims 1-9 are directed to a method, 10-18 are directed to a system, and 19-20 are drawn to a non-transitory computer readable memory medium, and all of which are statutory classes of invention.    
Step 2A - Prong 1: Judicial Exception Recited: Independent claims 1, 10, and 19 are directed to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), providing vehicle supply chain and logistics information, in this case. The independent claims recite limitations which fall under commercial or legal interactions, which are done by using generally recited computing components. Specifically, the claims recite: 
determining vehicle supply chain data that pertains to an end-to-end supply chain process of vehicles;
determining vehicle logistics data that pertains to transportation of the vehicles that are within the end-to-end supply chain process; and
presenting at least one user interface that allows a stakeholder to determine information associated with at least one of: the vehicle supply chain data and the vehicle logistics data.
All of the recited steps are steps that would be performed in carrying out the abstract idea of providing vehicle supply chain and logistics information. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generally recited computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A - Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of providing vehicle supply chain and logistics information with generally recited claim elements such as a memory and processor which only involve using the computer as a tool to automate and/or implement the abstract idea. Accordingly, the processor and memory are additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and memory to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2 and 11, the claims are directed to limitations which involve initiating a query. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3 and 12, the claims are directed to limitations which involve analyzing and classifying a query. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4-5 and 13-14, the claims are directed to limitations which involve supply chain data. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6-7 and 15-16, the claims are directed to limitations which involve initiating a query. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8 and 17, the claims are directed to limitations which involve query results. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 9, 18, and 20, the claims are directed to limitations which involve the user interface. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1-20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Wascow et al (2020/0200918) in view of Irish (2016/0048898).
Re Claims 1, 10, 19: Wascow discloses comprising:
determining vehicle supply chain data that pertains to an end-to-end supply chain process of vehicles (see [0066] vehicle data from Inventory database 122);
determining vehicle logistics data that pertains to transportation of the vehicles that are within the end-to-end supply chain process (see [0066] vehicle data from Inventory database 122).
However, Wascow fails to disclose an interface, memory, and processor. Meanwhile, Irish discloses:
a memory storing instructions when executed by a processor cause the processor to (see [0055-0056] discloses memory and [0021, 0053] discloses a processor):
presenting at least one user interface that allows a stakeholder to determine information associated with at least one of: the vehicle supply chain data and the vehicle logistics data (see [0156] plurality of interfaces may be a single interface, monitoring and item information).
From the teaching of Irish, it would have been obvious at the effective filing date of the invention to modify Wascow’s asset tracking system with Irish’s disclosure of a memory, processor, and user interface “… for efficient delivery of a plurality of information regarding vehicles… (see Irish Abstract).”
Re Claims 2, 11: However, Wascow fails to disclose the following. Meanwhile, Irish discloses further including presenting a query user interface to allow the stakeholder to initiate a query for the vehicle supply chain data, the vehicle logistics data, or a combination of the vehicle supply chain data and the vehicle logistics data (see [0160] query the item information source 1216). From the teaching of Irish, it would have been obvious at the effective filing date of the invention to modify Wascow’s asset tracking system with Irish’s disclosure of querying and user interface “… for efficient delivery of a plurality of information regarding vehicles… (see Irish Abstract).”
Re Claims 3, 12: However, Wascow fails to disclose the following. Meanwhile, Irish discloses further including analyzing the query provided by the stakeholder through the query user interface to determine if the query is classified as a query for the vehicle supply chain data, a query for the vehicle logistics data, or a query for the combination of the vehicle supply chain data and the vehicle logistics data (see [0160] query the item information source 1216). From the teaching of Irish, it would have been obvious at the effective filing date of the invention to modify Wascow’s asset tracking system with Irish’s disclosure of querying and user interface “… for efficient delivery of a plurality of information regarding vehicles… (see Irish Abstract).”
Re Claims 4, 13: Wascow discloses wherein the vehicle supply chain data is provided by at least one supply chain entity that is involved in the end-to-end supply chain process, wherein the supply chain data includes end-to-end supply chain information associated with at least one of: a location, a status, an inventory, and a timing of the vehicles (see [0025-0026] status and location and inventory of vehicles).
Re Claims 5, 14: Wascow discloses wherein determining the vehicle supply chain data includes determining that the query is classified as the query for the vehicle supply chain data and accessing a vehicle supply chain data repository to obtain the vehicle supply chain data to fulfill the query (see [0066] accesses vehicle data from inventory database 106).
Re Claims 6, 15: Wascow discloses wherein the vehicle logistics data is provided by at least one transportation entity that is involved with the transportation of the vehicles that are within the end-to-end supply chain process, wherein the vehicle logistics data includes a location of at least one of: a vessel or a transportation vehicle that is used to transport the vehicles (see [0033] locations of all the vehicles).
Re Claims 7, 16: Wascow discloses wherein determining the vehicle logistics data includes determining that the query is classified as the query for the vehicle logistics data and accessing a vehicle logistics data repository to obtain the vehicle logistics data to fulfill the query (see [0066] accesses vehicle data from inventory database 106).
Re Claims 8, 17: However, Wascow fails to disclose the following. Meanwhile, Irish discloses further including combining supply chain query results to relevant logistics query results when it is determined that the query is classified as the query for the combination of the vehicle supply chain data and the vehicle logistics data, wherein the vehicle supply chain data and the vehicle logistics data is analyzed to determine data consistencies between the vehicle supply chain data and the vehicle logistics data that indicate that both sets of data are to be paired  (see [0160] query the item information source 1216). From the teaching of Irish, it would have been obvious at the effective filing date of the invention to modify Wascow’s asset tracking system with Irish’s disclosure of querying and user interface “… for efficient delivery of a plurality of information regarding vehicles… (see Irish Abstract).”
Re Claims 9, 18, 20: However, Wascow fails to disclose the following. Meanwhile, Irish discloses wherein presenting the at least one user interface includes presenting at least one of: a supply chain query user interface and a vehicle logistics query user interface that presents at least one of: vehicle supply chain information and vehicle logistics information that are derived from the vehicle supply chain data and the vehicle logistics data  (see [0160] query the item information source 1216). From the teaching of Irish, it would have been obvious at the effective filing date of the invention to modify Wascow’s asset tracking system with Irish’s disclosure of querying and user interface “… for efficient delivery of a plurality of information regarding vehicles… (see Irish Abstract).”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Qiao et al (The research summary of rural logistics distribution system based on e-commerce, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687